Citation Nr: 0905058	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-07 071	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to April 1968.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2006 
rating decision by the Milwaukee RO.  In September 2007, the 
case was remanded to afford the Veteran a Travel Board 
hearing.  Such hearing was held before the undersigned in 
April 2008; a transcript of the hearing is associated with 
the claims file.  In June 2008, the case was remanded for 
additional development.


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; 
sensorineural hearing loss (SNHL) was not manifested in the 
Veteran's first postservice year; and a preponderance of the 
evidence is against a finding the Veteran's current hearing 
loss in either ear is related to his service.

2.  Tinnitus was not manifested in service, and a 
preponderance of the evidence is against a finding the 
Veteran's current tinnitus is related to his service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309 
(2008).   

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(d) (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award). 

February, March, and August 2006 letters (prior to the 
decision on appeal) informed the Veteran of the evidence 
needed to support his claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  He was 
provided notice regarding disability ratings and effective 
dates of awards.  

The Veteran's service treatment records (STRs) are associated 
with his claims file; VA has secured all pertinent/identified 
records that could be obtained.  The Veteran was afforded a 
VA examination.  VA's duty to assist the Veteran is 
satisfied.  


II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To substantiate a claim of service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include SNHL, as an organic 
disease of the nervous system) may be service connected on a 
presumptive basis if manifested to  compensable degree within 
a specified period of time following service (1 year for 
SNHL).  38 U.S.C.A. §§ 11123, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

III. Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

The Veteran's DD Form 214 shows that he was awarded a combat 
infantryman badge (CIB), and that his military occupational 
specialty (MOS) was indirect (mortar) fire crewman.   

The Veteran's STRs are silent for complaints, findings, or 
diagnosis of hearing loss or tinnitus.  On service separation 
examination, audiometry revealed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
/
5
LEFT
0
0
0
/
0

A June 1986 private hearing evaluation report notes that the 
Veteran suspected he had some hearing loss due to problems 
with noise and speech, and that he worked in a noisy 
environment.  His hearing was considered normal except for a 
slight loss at 4000 Hz in the right ear.  The hearing loss 
was considered to be most likely noise induced.

A private record showing audiograms from December 1994, April 
1996, June 1997, and June 1998 reveals that on all four 
occasion puretone threshold testing revealed elevated 
thresholds at the 3, 000 and 4, 000 hertz frequencies, 
bilaterally.  
A February 2001 private audiological consultation report 
notes the Veteran complained of gradual hearing loss as well 
as tinnitus for many years.  It was noted that he was seen 
for audiological examination three years prior, when a mild 
to moderate high frequency sensorineural hearing loss, 
greater on the right, was found.  

An April 2001 private audiology report notes that the Veteran 
complained of tinnitus (when it was very quiet) and problems 
hearing (in a noise environment).  He had a 28 year history 
of working in noise from machinery.  Audiometry revealed that 
hearing was within normal limits, bilaterally, through 2000 
hertz, and that there was mild/moderate/severe SNHL in the 
right ear and mild/moderate SNHL in the left ear.  

On July 2006 VA examination, the Veteran reported decreased 
hearing, bilaterally, and constant tinnitus.  He described 
exposure to noise in service, from weapons and equipment, and 
also acknowledged that he had postservice noise exposure from 
working in maintenance.  He reported constant bilateral 
tinnitus had been present for approximately 3 years.  
Audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
45
65
LEFT
5
10
10
35
45

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.  The diagnosis was bilateral high 
frequency SNHL that appeared cochlear in nature, with 
essentially normal word understanding.  The examiner opined 
that the tinnitus, which was reported as constant and 
bilateral for the past 3 years, was more likely than not 
related to the Veteran's hearing loss.  The examiner noted 
that STRs showed no complaints of hearing loss or tinnitus 
and the discharge examination showed hearing to be well 
within normal limits across the test range, and explained 
that hearing loss due to acoustic trauma or high-noise 
exposure occurs at the time of the incident and is not 
delayed in onset.  The examiner opined that therefore, with 
normal hearing on discharge, all factual evidence would 
indicate that the onset of the Veteran's hearing loss 
occurred after his military service.  

At the August 2008 Travel Board hearing, the Veteran 
testified about his noise trauma in service; he was not sure 
when his tinnitus began but that he did notice it later.  He 
acknowledged exposure to noise in postservice jobs.  

On September 2008 VA examination, the Veteran's history of 
noise exposure was noted.  He reported that he did not notice 
hearing loss or tinnitus in service, and that he noticed a 
significant hearing loss around the time of his 1986 
audiogram.  He had noticed a gradual decrease in hearing, as 
well as a gradual onset of tinnitus, in the several preceding 
years.  His postservice employment included repairing 
machinery at a printing facility where noise exposure was not 
consistent.  He never wore any hearing protection during the 
occasional periods when he was exposed to loud noise for 
several hours.  He worked at the facility for more than 29 
years beginning in 1970.  SNHL was diagnosed.  The examiner 
noted that the Veteran's hearing was normal at all levels on 
separation from service and that hearing loss-causing noise 
trauma would likely have produced more than a 5 decibel 
puretone threshold at that point.  The next audiogram was 18 
years later and showed a notch to 35 decibels  at 4000 Hz on 
the right side.  He further noted that the record showed a 
gradually progressive high-frequency SNHL that could be 
consistent with both presbycusis and noise-induced hearing 
loss.  It was the examiner's opinion that, based on the 
absence of evidence of hearing loss at discharge examination, 
and only a mild hearing loss in 1986 after 16 years of 
[postservice] noise exposure in the Veteran's occupation, it 
was at least as likely as not that the Veteran's current 
hearing loss was not due to his noise exposure in service.  
He further opined that the Veteran's tinnitus was due to his 
SNHL; since he did not believe that the SNHL was related to 
service noise exposure, he also did not believe the tinnitus 
was related to service noise trauma.  
It is not in dispute that the veteran has a bilateral hearing 
loss disability and tinnitus (both diagnoses are shown in 
private and VA medical records), and that (based on evidence 
that he served in combat and was a mortarman in service) he 
was subjected to noise trauma in service.  However, hearing 
loss disability in either ear or tinnitus was not manifested 
in service (nor has it been so alleged), and SNHL is not 
shown to have been manifested in the first year following the 
veteran's discharge from active duty.  Consequently, service 
connection for hearing loss and tinnitus on the basis that 
such disabilities became manifest in service and persisted, 
or on a presumptive basis (for SNHL as a chronic disease 
under 38 U.S.C.A. § 1112) is not warranted.

Consequently, to establish service connection for his 
bilateral hearing loss and/or tinnitus the Veteran must show 
affirmatively that such disabilities are related to his 
service, to include as due to noise trauma therein.  In this 
regard, the Board notes that it has considered the relaxed 
evidentiary requirements afforded to veterans who service in 
combat under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
(And those provisions were applied in conceding that the 
Veteran sustained noise trauma in service).  However, the 
etiology of a disability (and here the matter of a nexus 
between the Veteran's hearing loss and/or tinnitus and his 
service/noise trauma therein remains a medical question that 
requires competent (medical opinion) evidence in response.  
There is no competent (medical) evidence that the Veteran's 
bilateral hearing loss or tinnitus is related to his service.  
[A 1986 private medical opinion indicates that the hearing 
loss is likely noise induced, but notes the Veteran worked in 
a noisy environment, and does not relate his hearing loss 
directly to noise trauma in service.]  

The only competent (medical) evidence that directly addresses 
the matter of a nexus between the Veteran's hearing loss and 
tinnitus, the opinions of the July 2006 and September 2008 VA 
examiners is against his claims.  As both examiners indicated 
that the veteran's claims file was reviewed (the recitation 
of medical history in the September 2008 examination report 
reflects a thorough and accurate review of the record) and 
because the examiners explained the rationale for the 
opinions, noting that neither hearing loss nor tinnitus was 
manifested in service, that hearing loss due to severe noise 
trauma becomes manifest soon after exposure to the trauma, 
that audiometry at service separation was normal, that 
audiometry some 18 years after service showed only mild 
hearing, that the veteran had an extensive postservice 
history of exposure to noise, and that the tinnitus was 
secondary to the hearing loss, the opinions are probative 
evidence in these matters.  Because both examiners, the first 
an audiologist, and the latter an otolaryngologist, are 
competent to provide the opinions, and because there is no 
competent medical evidence specifically to the contrary, the 
opinions are persuasive.  

The Veteran's own statements relating his hearing loss and 
tinnitus to his service are not competent evidence, as he is 
a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Notably, a lengthy time interval between 
service and the earliest medical documentation of complaints 
or findings of a disability for which service connection is 
sought is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F. 3d 1330 
(Fed. Cir. 2000).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
seeking service connection for bilateral hearing loss and 
tinnitus.  Hence; the benefit-of-the-doubt doctrine does not 
apply, and the claims must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


